DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered. 
This action is in response to the papers filed on August 19, 2022.  Applicants’ arguments and amendments to the claims filed August 19, 2022 have been entered.  Claim 1 has been amended, claims 2-5 have been cancelled, and claim 21 has been newly added.  Claims 1 and 6-21 are pending and under current examination.  
Priority
Acknowledgment is made of applicant's claim for domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/831,579 filed on April 9, 2019.

Allowable Subject Matter
 Claims 17 and 18 are allowed
Withdrawn Claim Rejections - 35 USC § 103

	      Claims 1, 3, 5, 7, 8, 10-13, 19, and 20 were rejected in the Office Action mailed August 19, 2021 under 35 U.S.C. 103 as being unpatentable over Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266).  Applicant has amended the claims to limit the nanocarrier to micelle.  Kavanaugh does not disclose wherein the carrier is a nanocarrier micelle rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below. 
 Applicants’ cancellation of claims 1-5 and 9-15 renders their previous rejection moot.  Accordingly, the rejection for claims 1, 2, 4, 5, 9, 13, and 14 is hereby withdrawn.

      Claims 6, 7, and 9 were rejected in the Office Action mailed August 19, 2021 under 35 U.S.C. 103 as being unpatentable over Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266) as applied to claim 1 above, and further in view of Swami et al. (Pub. No.: US 2015/0125391; Pub. Date: May 7, 2015).  Applicant has amended the claims to limit the nanocarrier to micelle.  Kavanaugh does not disclose wherein the carrier is a nanocarrier micelle rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below. 
 
      Claims 14-16 were rejected in the Office Action mailed August 19, 2021 under 35 U.S.C. 103 as being unpatentable over Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266) as applied to claims 1 and 12 above, and further in view of Vanderburg et al. (43rd Annual European Calcified Tissue Society Congress, Vol. 5. 2016; Poster: Encapsulation of Gli-inhibitors bocks tumor invasion into the bone) for reasons of record.  Applicant has amended the claims to limit the nanocarrier to micelle.  Kavanaugh does not disclose wherein the carrier is a nanocarrier micelle rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below. 

Response and Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-16, and 19-20 remain rejected, in modified form, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for reasons of record.  
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of structures, formulas, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the Courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
            The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (ie. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  
	The amended claim recites a polymeric nanocarrier, comprising: an amphiphilic copolymer including: a polysulfide hydrophobic block; and a hydrophilic block comprising poly(N,N-dimethylacrylamide) (PDMA) and an amine-reactive monomer; wherein the hydrophilic block comprises a random copolymer.
In the instant case, the base claim provides no guidance with respect to any specific polymers in that make up the polysulfide hydrophobic block or the amine reactive monomer.  Dependent claims 6-16 and 19-20 individually may provide guidance with respect to either the hydrophobic block or the hydrophilic block but not both the hydrophobic and hydrophilic block.  The variation in the claimed polysulfide hydrophobic block or the amine reactive monomer is huge, and the only limitation found in the dependent claims 6-16 and 19-20 is directed towards either the hydrophobic block or hydrophilic block.   This leaves open the blocks containing any functional groups as long as the monomer is amine reactive and as long as the hydrophobic block comprises a polysulfide  each portion of the amphiphilic compolymer having unlimited length and unlimited additional chemical moieties as long as the final compound is a micelle nanocarrier as the instant claim recites it as an amine reactive monomer and a hydrophobic  block with a polysulfide .  Base claim 1 far exceeds the specific compounds such as PPS, PDMA, and FFPFA found in the specification.  With respect to hydrophobic block, hydrophilic block, and the groups they are capable of reacting with there is insufficient guidance within the base claim or specification to reflect provide guidance  to provide adequate written description.

The claims lack written description because the genus/subgenus of compounds has substantial variance while the specification lacks sufficient variety of species to reflect the variance within the genus, and because of the lack of common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function. The specification does not tell one of ordinary skill what structural variation is permitted in the polysulfide hydrophobic block and “hydrophilic block including the   C-C backbone and the pendant groups to achieve the nanocarrier effect.”  Based on the specification examples and test data the ordinary skilled artisan would extrapolate that the basic structural feature required in the polymeric nanocarrier polymers for the claimed activity is the presence PPS, PDMA, and PPFPA.  Applicant’s assumption that the very structurally different compounds will work the same way is scientifically unreasonable as there are many different types of nanocarries can form micelles when the copolymer is dried up and ground down to appropriate size.  As, different types of polymers have different complexities, different degrees of hydrophobicity and hydrophilicity, different functional groups, which result in different release profiles, different types of carriers formed by different methods, and different efficacy it is scientifically unreasonable to conclude that every type of polysulfide hydrophobic polymer and an amine-reactive monomer as claimed was in possession of the applicant at the time of filing..

In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In this case, there is not even a single species of copolymer to provide support for the broad genus of claims 1, 6-16, and 19-20.
A need for greater disclosure derives from the fact it is not obvious from the disclosure of one species, what other species will work. Generally speaking, the Courts recognize that predictability in chemical arts is low enough to require a highly detailed disclosure.  Unpredictability arises in chemical arts because subtle changes in molecular structure may greatly impact a compound's structure-activity relationship, pharmacologic activity, and/or biologic profile.  In drug development, the skilled artisan would not be able to easily extrapolate the biological activity from a single example or limited disclosure without more instruction.  These considerations support a requirement for a disclosure with a high level of detail. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification does not describe in sufficient detail the genus of compounds in the claims and how to make them and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The claimed amphiphilic copolymer is achieved from a specific block copolymers in order to place one of ordinary skill in the art in possession of the claimed dosage with the desired properties. While applicants have shown possession of the copolymers polymers and active agents within the examples Applicant has failed to show possession of the claimed polymeric nanocarrier for all the combinations of “polysulfide hydrophobic block” and “amine-reactive monomer” polymers as recited in the generic claims.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection of claim, they are addressed as follows: 
	Applicants traverse the 112 (a) rejection, arguing claim 1 has been amended to further limit the polymeric nanocarrier to a micelle comprising an amphiphilic copolymer including: a polysulfide hydrophobic block; and a hydrophilic block comprising poly(N,N-dimethylacrylamide) (PDMA) and an amine-reactive monomer; MPEP 2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. vy. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.” Accordingly, the rejection should be withdrawn.
	Applicants’ argument has been fully considered, but not found persuasive.  Applicants conclude that one of ordinary skill in the art would understand they are in possession of the entire genus  and polysulfide hydrophobic blocks, and amine reactive monomer.  Applicants’ conclusion is not supported by any evidence.  Based on the specification’s examples and the claims Applicant has provided test data the ordinary skilled artisan would extrapolate that the basic structural feature required in polysulfide hydrophobic block to be PPS and the amine reactive monomer to be PPFPA.
	Thus, the rejection is maintained for reason of record and foregoing discussion
Response & New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 10-13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al. (Adv. Funct. Mater. 2017, 27, 1704107) and Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266).
.
The amended claims recite a polymeric nanocarrier micelle, comprising: an amphiphilic copolymer including: a polysulfide hydrophobic block; and a hydrophilic block comprising poly(N,N-dimethylacrylamide) (PDMA) and an amine-reactive monomer; wherein the hydrophilic block comprises a random copolymer.
	
	Regarding claims 1, 7, and 21, Gupta discloses micellar nanoparticles for drug and cell delivery (page 1704107 Introduction) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) (abstract).  With respect to the limitation wherein the hydrophilic block comprises a random copolymer, the configuration type found in Gupta Scheme 1 (3) (page 1704107) appears to the same type of configuration as Applicant’s own configuration of the nanocarrier as found in Fig. 1A.  But Gupta does not disclose wherein the hydrophilic block comprises an additional amine reactive monomer.
	However, in the same field of endeavor of particles for drug delivery comprising the copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide), Kavanaugh discloses wherein the hydrophilic block comprises (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1, Figure 1, and Figure 2).

Regarding claim 8, Kavanaugh discloses Tempo replacing poly(pentafluorophenyl acrylate) (page S266 column 1 paragraph 1 and Figure 1), wherein the ratio of DMA:Tempo is 0:100, 50:50, 60:40, 70:30, 75:25 80:20, and 90:10 (page S266 column 1 paragraph 3).  Accordingly before the replacement of poly(pentafluorophenyl acrylate) the ratio of DMA to poly(pentafluorophenyl acrylate) would be 0:100, 50:50, 60:40, 70:30, 75:25 80:20, and 90:10.

	Regarding claim 10, Gupta discloses the hydrophobic block of poly(propylene sulfide) having a degree of polymerization of 135 (page 1704107 Scheme 1).

Regarding claim 11, Gupta discloses micellar nanoparticles for drug and cell delivery (page 1704107 Introduction) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) (abstract).  With respect to the number of each moieties in each block of, pursuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").   In this case the general conditions of the claim are disclosed in the prior art because Gupta discloses amphiphilic copolymer including a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) (abstract) in the form of a nanocarrier micelle for use in drug delivery.  Therefore, it is not inventive to discover the optimum or workable ranges by routine experimentation of a nanoparticle micelle for drug delivery comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) as disclosed by Gupta (abstract).

Regarding claims 10 and 11, Kavanaugh discloses a microparticle to provide drug release comprising the copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1, Figure 1, and Figure 2).  With respect to the number of each moieties in each block of, pursuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  In this case the general conditions of the claim are disclosed in the prior art because Kavanaugh discloses an amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) for use in  encapsulated of a drug and drug release (page S266 column 1 paragraph 1 and Figure 1).  Therefore, it is not inventive to discover the optimum or workable ranges by routine experimentation of a particle for drug delivery comprising copolymers of an amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate)  as disclosed by Kavanaugh (page S266 column 1 paragraph 1 and Figure 1).  

	Regarding claims 12 and 13, Gupta discloses wherein the micelles are loaded with small molecule drugs (abstract).
	Regarding claims 12 and 13, Kavanaogh discloses wherein the microparticle are loaded with the hydrophobic small drug molecule TEMPO for released to prevent the onset of PTOA after a joint injury (Page S266 column 1 paragraph 1).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to combine the disclosures of Gupta et al. and Kavanaugh et al. to include (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1 and Figure 1) in the hydrophilic portion of the drug carrier as disclosed by Kavanaugh in a micellar nanoparticles for drug and cell delivery (page 1704107 Introduction) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) as disclosed by Gupta (abstract) as a matter of combining prior art elements according to known methods to yield predictable results  as instantly claimed with a reasonable expectation of success at the time of filing.  One of ordinary skill would be motivated to do so as the utilization of amine-reactive monomer comprising poly(pentafluorophenyl acrylate) to encapsulate and improve the loading of therapeutics that are known to have very low loading efficiency as evidenced Kavanaugh (page S266 column 1 paragraph 1).  One who would have practiced the invention would have had a reasonable expectation of success because Gupta had already disclosed a micellar nanoparticles for drug and cell delivery (page 1704107 Introduction) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide), while Kavanaug provided guidance with functionalizing the PDMA with an amine-reactive polymer in order to increase loading efficiency of drugs that is known to have very low loading capacity.  It would only require routine experimentation to include an amine-reactive monomer  as part of the hydrophilic block as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


Regarding claims 19 and 20, Gupta discloses injectable micellar nanoparticles for drug, cell delivery, and tissue regenerative properties (page 1704107 Introduction and 1704107 column 1 paragraph 1) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) (abstract).  But Gupta does not disclose wherein the hydrophilic block comprises an additional amine reactive monomer or the prevention of joint damage.  
.
	However, in the same field of endeavor of particles for drug delivery comprising the copolymers of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide), Kavanaugh discloses (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1, Figure 1, and Figure 2) and a microparticle to provide drug release to prevent joint damage from post traumatic osteoarthritis comprising the amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) (Title page S266 column 1 paragraph 1 and Figure 1), wherein the microparticle loaded with the hydrophobic small drug  molecule TEMPO is released to prevent the onset of PTOA after a joint injury (Page S266 column 1 paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to combine the disclosures of Gupta et al. and Kavanaugh et al. to include (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1, Figure 1, and Figure 2) in the hydrophilic portion of the drug carrier for the prevention of joint damage as disclosed by Kavanaugh in an injectable micellar nanoparticles for drug, cell delivery, and tissue regenerative properties (page 1704107 Introduction and 1704107 column 1 paragraph 1) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) (abstract) as disclosed by Gupta (abstract) as a matter of combining prior art elements according to known methods to yield predictable results  as instantly claimed with a reasonable expectation of success at the time of filing.  One of ordinary skill would be motivated to do so as the utilization of amine-reactive monomer comprising poly(pentafluorophenyl acrylate)  in a method of drug delivery in order to encapsulate and improve the loading of a therapeutic that are known to treat a bond disease and have very low loading efficiency as evidenced Kavanaugh (page S266 column 1 paragraph 1).  One who would have practiced the invention would have had a reasonable expectation of success because Gupta had already disclosed a micellar nanoparticles for drug and cell delivery (page 1704107 Introduction) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide), while Kavanaug provided guidance with functionalizing the PDMA with an amine-reactive polymer in order to increase loading efficiency of drugs to be delivered that are known to have very low loading capacity.  It would only require routine experimentation to include an amine-reactive monomer  as part of the hydrophilic block  in a method for treating a bone disease as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al. (Adv. Funct. Mater. 2017, 27, 1704107) and Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266) as applied to claims 1 and 7 above, and further in view of Swami et al. (Pub. No.: US 2015/0125391; Pub. Date: May 7, 2015).

Regarding claims 6 and 9, the combination of Gupta et al. and Kavanaugh et al., remains as applied to claims 1 and 7.  The combination discloses micellar nanoparticles for drug and cell delivery (page 1704107 Introduction) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) (abstract) and (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1 and Figure 1).  But the combination fails to disclose an amine terminated alendronate grafted to the amine-relative polymer PFPA.
	However, in the same field of endeavor of polymeric nanoparticles Swami discloses target-element nanoparticle polymer conjugates wherein the targeting element is alendronate to target bone grafted to an amine – reactive monomer (abstract, Fig. 1B, and [0075]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to combine the disclosures of Gupta et al.,  Kavanaugh et al., and Swami to include alendronate grafted to an amine reactive monomer as disclosed by Swami as a simple substitution of one conjugate for another wherein the drug delivery  amphiphilic copolymer is conjugated to the active through functional groups on the PFPA  as disclosed by the combination of Gupta et al. and  Kavanaugh et al. as instantly claimed with a reasonable expectation of success at the time of filing.  One of ordinary skill would be motivated to do so in order to target specific sites for drug delivery as alendronate is a targeting element that can selectively bind to bones as evidenced by Swami (abstract).  One who would have practiced the invention would have had a reasonable expectation of success because Kavanaugh had already disclosed conjugating an active through the amine functional groups on the PFPA, while Swami provided guidance with respect to the conjugated active being the bone targeting agent alendronate.  It would only require routine experimentation to simple substitute the conjugated active for alendronate as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al. (Adv. Funct. Mater. 2017, 27, 1704107) and Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266) as applied to claims 1 and 12 above, and further in view of Vanderburg et al. (43rd Annual European Calcified Tissue Society Congress, Vol. 5. 2016; Poster: Encapsulation of Gli-inhibitors bocks tumor invasion into the bone).
Regarding claims 14-16, the combination of Gupta et al. and Kavanaugh et al. remains as applied to claims 1 and 12.  The combination discloses micellar nanoparticles for drug and cell delivery (page 1704107 Introduction) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) (abstract) and (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1 and Figure 1) wherein the microparticle is conjugated to the drug through functional groups on the PFPA  (Page S266 column 1 paragraph 1).  But the combination fails to disclose the encapsulation of the active GANT58
	However in the same field of endeavor of polymeric carrier nanoparticles (Results)  Vanderburgh discloses encapsulation of GANT58 by particles that comprise reactive oxygen species for the targeting bone (conclusion)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to combine the disclosures of Gupta et al., Kavanaugh et al., and Vanderburgh to include GANT58 within the nanoparticle as disclosed by Vanderburgh as a matter of combining prior art elements according to known methods to yield predictable results wherein the delivery particle comprises the amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) (Title page S266 column 1 paragraph 1 and Figure 1) as disclosed by the combination of Gupta et al. and Kavanaugh et al. as instantly claimed with a reasonable expectation of success at the time of filing.  One of ordinary skill would be motivated to do so GANT58 are hydrophobic and challenging to deliver in vivo as evidenced by Vanderbrugh (background).  One who would have practiced the invention would have had a reasonable expectation of success because the combination of Gupta et al. and Kavanaugh et al. had already disclosed a polymeric delivery particle comprising the amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) for bone disease, while Vanderburgh provided guidance with respect to the active encapsulated within the particle being GANT58.  It would only require routine experimentation to modify the particle to encapsulate GANT58  as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to Arguments:	
To the extent that Applicants’ arguments are pertinent to the new rejection of claim, they are addressed as follows: 

Applicants traverse the rejection, arguing that Kavanaugh teaches a blend of PPS and DMA-co-Tempo with no mention of a microparticle formed from PPS and DMM-co-PFPA.  This would not read on the instantly claimed  composition that would self assemble into a micelle.  It would not have been obvious to modify Kavanaugh to include alendronate grafted PFPA.  The present invention makes tempo into a polymer form that would be entangled with the bulk carrier polymer PPS that constitutes the majority of PPS microparticle formulation.  Kavanaugh system is for local delivery for joint or treatment of osteoarthritis and would not target sites of tumor metastasis  in bone./

Applicants’ argument have been fully considered, and found persuasive with respect to Kavanaugh not disclosing the instantly claimed micelle.   With respect to an amphiphilic copolymer, Gupta micellar nanoparticles for drug, cell delivery, and tissue regenerative properties (page 1704107 Introduction and 1704107 column 1 paragraph 1) comprising copolymers of a hydrophobic block of poly(propylene sulfide) and a hydrophilic polymer of poly(N, N-dimethylacrylamide) (abstract).  Kavanaugh discloses particles for drug delivery comprising the copolymers of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) wherein the copolymer incudes (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1, Figure 1, and Figure 2).  With respect to Applicant’s argument that PPS is not part of the particle this is not persuasive as figure 2 clearly discloses PPS-DMA-co-Tempo microparticles.  One of ordinary skill would be motivated to utilization of amine-reactive monomer comprising poly(pentafluorophenyl acrylate) to encapsulate and improve the loading of therapeutics that are known to have very low loading efficiency as evidenced by Kavanaugh.  With respect Applicant’s argument concerning how the active agent is associated with the micelle this has been considered, but not found persuasive as Gupta discloses a micelle and the instant claims do not limit the type of association of the active with the  micelle other than saying it is encapsulated (claim12).  Additionally, the claims do not limit the delivery to either local or systemic.
Accordingly, the rejection is maintained for reasons of record and foregoing discussion.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617